Citation Nr: 1714302	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbosacral strain with degenerative joint disease and spondylolisthesis; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the RO that found new and material evidence to reopen, and then denied service connection for a lumbosacral strain with degenerative joint disease and spondylolisthesis on the merits.  The Veteran timely appealed.

In regard to addressing previously denied claims for service connection, the Board is required to make its own determination on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for a lumbosacral strain with degenerative joint disease and spondylolisthesis is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision promulgated in April 1983, the Board denied the Veteran's claim for a back disorder.  The Veteran did not appeal this decision.  

2.  In August 2004, the RO declined to reopen the Veteran's claim for service connection for lumbosacral strain.  The Veteran did not appeal within one year of being notified.

3.  Evidence associated with the claims file since the August 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for lumbosacral strain with degenerative joint disease and spondylolisthesis; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1983 Board decision, denying service connection for a back disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The RO's August 2004 decision, declining to reopen the claim for service connection for lumbosacral strain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

3.  The evidence received since the RO's August 2004 denial is new and material; and the claim for service connection for lumbosacral strain with degenerative joint disease and spondylolisthesis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by an October 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim to reopen has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  The RO has obtained the Veteran's service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

A decision promulgated by the Board in April 1983 denied service connection for a back disorder on the basis that the competent medical evidence did not establish that the Veteran's current back disorder began in active service.  The Veteran did not appeal, and the decision is final. 38 U.S.C.A. § 7104. 

A summation of the evidence of record in April 1983 includes service treatment records, an August 1982 VA examination report, and statements of the Veteran.  

Service treatment records show that the Veteran was treated for lower back pain in March 1962. At the time he complained of lower back pain of two days' duration, and indicated that the pain did not radiate and was not aggravated by coughing or sneezing.  He described the pain as a dull ache.  There were no genitourinary symptoms, and no significant bowel changes.  Examination was completely negative.  The assessment was back pain, by history.  Records show that the Veteran was treated again for back pain in April 1962, and the examiner noted postural back strain; exercises and heat were recommended.  The Veteran again was treated for back pain in April 1963, and the examiner noted acute lumbosacral strain.  Medication was prescribed.  Clinical evaluation of the spine at the time of the Veteran's separation examination in August 1963 revealed a normal spine.

In his original claim for service connection submitted in October 1981, the Veteran reported that the nature of his disease or injury was a back injury in 1963.

During an August 1982 VA examination, the Veteran reported that he was cleaning for a General's inspection and hurt his back and was treated in active service.  He did not recall being told what was wrong with his back, but afterwards he had recurrent difficulties with his lumbar spine.  He reportedly stood and walked bent over, and had pain in the lower back.  The Veteran reportedly saw a chiropractor and got his spine re-aligned and his leg lengths equalized.  Currently he took no medication for his lumbar spine, and noticed some tiredness in his upper back and in his feet.  Examination revealed that the lumbosacral angle was normal.  There was no scoliosis or paravertebral muscle spasm.  There was no sciatic notch or nerve tenderness.  Motions of the lumbar spine were carried through a complete range.  There was some discomfort on forward flexion.  Sensation was intact.  The overall alignment was maintained satisfactorily.  X-rays revealed some osteopenia of the vertebral bodies, and no evidence of spondylolisthesis or spondylosis.  Mild disc disease was noted at L5-S1 level.

Based on this evidence, the Board concluded in April 1983 that the low back strain noted in service was acute and transitory, and there were no residuals; and the absence of substantial chronicity between separation from active service in 1963 and VA examination in 1982 weighed against an award of service connection for a current low back disability.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.

Records show that the Veteran attempted to reopen the claim in August 2004, but no new evidence was submitted.  

The Board notes that VA treatment records consisting of X-rays taken of the Veteran's thoracolumbar spine in 1992 were constructively of record, but never actually considered by the RO in an August 2004 rating decision.  These X-rays revealed that the spine was osteoporotic and showed some deformity of the tenth thoracic vertebra, which was compatible with mild old compression fracture.  Longstanding degenerative disease of L5-S1 disc also was noted.

In August 2004, the RO declined to reopen the Veteran's claim for service connection for lumbosacral strain because no new and material evidence was submitted.  The Veteran did not file a timely appeal, nor submit new and material evidence within one year of the rating decision.  The August 2004 rating decision, therefore, became final.

The present claim was initiated by the Veteran in July 2012.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since August 2004 includes lay statements from the Veteran in November 2012, in which he indicated that he fell off the roof of the barracks while preparing for the Inspector General's inspection in 1962; and that he had back problems ever since.  Additional evidence also includes the names and dates of treatment by various chiropractors over the years; chiropractor records of treatment from 1972 to 1984, and from 2008 to 2010; VA treatment records showing chronic lower back and neck pain; and a June 2013 VA examination report.

The June 2013 VA examination report reflects the Veteran's medical history as falling off the roof to the ground and having problems with his back since that injury.  The Veteran had also reported flare-ups of back problems and radiating pain to the left leg.  Intervertebral disc syndrome and arthritis were noted as impacting his ability to work.  Following the examination, diagnoses of the thoracolumbar spine were degenerative joint disease; scoliosis; and spondylolisthesis.  The June 2013 examiner opined that it is less likely as not that the Veteran's current back problem was secondary to active service.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the November 2012 lay statements from that Veteran that he fell off the roof of the barracks while cleaning before an Inspector General's inspection in active service, and that he had back problems ever since; and evidence of intermittent chiropractor treatment over the years for ongoing low back pain, plus VA records showing chronic low back pain.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for lumbosacral strain with degenerative joint disease and spondylolisthesis is reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of the Veteran's claim.


ORDER

The application to reopen the previously denied claim of service connection for a lumbosacral strain with degenerative joint disease and spondylolisthesis is granted.


REMAND

Records

Here, service records document treatment for low back pain in 1962 and 1963; however, there is no indication that the Veteran injured his back by falling off a roof.  In this regard, it was not until 2012 that the Veteran first mentioned that his back was injured by falling off the roof of the barracks in active service.  Accordingly, the Veteran is invited to submit competent lay or medical statements to corroborate his in-service injury of falling off the roof of the barracks.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Lumbosacral Strain with Degenerative
Joint Disease and Spondylolisthesis 

The Board notes that arthritis is shown as a chronic disease under 38 C.F.R. § 3.309. 

The Veteran contends that service connection is warranted on the basis that he was treated for low back pain in active service; and that his low back pain continued to worsen post-service, to the point where he required intermittent chiropractor care and was diagnosed with degenerative joint disease and spondylolisthesis of the lumbar spine.  He is competent to describe his symptoms.

X-rays taken of the Veteran's thoracolumbar spine in 1992 revealed that the spine was osteoporotic and showed some deformity of the tenth thoracic vertebra, compatible with mild old compression fracture.  Longstanding degenerative disease of L5-S1 disc also was noted.

A VA examiner in June 2013 opined that the Veteran's lumbosacral strain with degenerative joint disease and spondylolisthesis was less likely than not secondary to active service because of the negative medical history of arthritis in 1963.  The examiner also noted complaints of back pain in 1962 and acute back strain in 1963, and reasoned that there was no other information concerning the back with active service.

Service connection requires a current disability, an injury or incident in service, and evidence linking the two.  The Board is not permitted to substitute its own judgment for that of competent physicians.  In this case, the opinion of record falls short of detail allowing for appellate review.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to submit competent lay or medical statements to corroborate his in-service injury of falling off the roof of the barracks; and associate them with the claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMO is unable to secure such records, the RO or AMO must notify the Veteran and (a) identify the specific records the RO or AMO is unable to obtain; (b) briefly explain the efforts that the RO or AMO made to obtain those records; (c) describe any further action to be taken by the RO or AMO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from July 2013 forward; and associate them with the Veteran's claims file.

3. Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain; and the likely etiology of each disease or injury. 

(a)  For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include treatment for low back pain in 1962 and in 1963; and the Veteran's account of continuing symptoms of low back pain since then.

(b)  The examiner should also address whether arthritis of the lumbar spine had its onset in the first post-service year and, if so, the severity thereof.

The examiner should provide a rationale for the opinions.  Attention is invited to the 1992 X-rays of the thoracolumbar spine, which revealed an osteoporotic spine and deformity of the tenth thoracic vertebra, compatible with mild old compression fracture; and longstanding degenerative disease of L5-S1 disc.  (See VBMS, document labeled Medical Treatment Record-Government Facility, receipt date 05/09/2013, page 4).

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Office (AMO).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
  Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


